Case 5:20-cv-02439-JWH-SHK Document 18-1 Filed 02/08/21 Page 1 of 3 Page ID #:103



   1    PURVI G. PATEL (CA SBN 270702)
        PPatel@mofo.com
   2    MATTHEW E. LADEW (CA SBN 318215)
        MLadew@mofo.com
   3    JOVANNA RENEE BUBAR (CA SBN 329277)
        JBubar@mofo.com
   4    MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
   5    Los Angeles, California 90017-3543
        Telephone: 213.892.5200
   6    Facsimile: 213.892.5454
   7    Attorneys for Defendant
        QUANTUM METRIC, INC.
   8
   9                           UNITED STATES DISTRICT COURT
  10                          CENTRAL DISTRICT OF CALIFORNIA
  11
  12    MARY YOON, individually and on             Case No. 5:20-cv-02439-JWH-SHK
        behalf of all others similarly situated,
  13                                               DECLARATION OF
                            Plaintiff,             PURVI G. PATEL IN SUPPORT
  14                                               OF DEFENDANTS’ MOTION TO
               v.                                  DISMISS
  15
        LULULEMON USA INC. and                     Date:    April 9, 2021
  16    QUANTUM METRIC, INC.,                      Time:    9:00 a.m.
                                                   Judge:   Hon. John W. Holcomb
  17                        Defendants.            Ctrm:    2
  18
                                                   Complaint filed: Nov. 19, 2020
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                        PATEL DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
        sf-4423879
     Case 5:20-cv-02439-JWH-SHK Document 18-1 Filed 02/08/21 Page 2 of 3 Page ID #:104



1             I, Purvi G. Patel, declare as follows:
2             1.    I am a partner with the law firm of Morrison & Foerster LLP,
3      attorneys of record for Defendant Quantum Metric, Inc. in this action. I am a
4      member of good standing in the Bar of the State of California, and I am admitted to
5      practice before this Court. I have personal knowledge of the matters set forth in
6      this declaration, and if called upon to do so, I would testify competently to them.
7             2.    Pursuant to Local Rule 7-3, on February 1, 2021, I, along with David
8      Farkas, counsel for Defendant Lululemon USA Inc., met and conferred with
9      Plaintiff’s counsel Joel Smith regarding the grounds for Defendants’ anticipated
10     motion to dismiss Plaintiff’s Complaint.
11            3.    Exhibit A to the Request for Judicial Notice is a true and correct copy
12     of United States Patent No. US 10,656,984 B2. I accessed this patent from
13     https://patentimages.storage.googleapis.com/7f/42/77/b8e2d0b0bb88bd/US106569
14     84.pdf on February 8, 2021.
15            4.    Exhibit B to the Request for Judicial Notice are true and correct
16     copies of historical screenshots of the “Frequently Asked Questions” and “Data
17     Privacy and Security” sections of Quantum’s website captured on November 1,
18     2020, by the Wayback Machine. I accessed these documents on February 8, 2021.
19     They are available at https://web.archive.org/web/20201030012904/https://www.
20     quantummetric.com/faq/ and https://web.archive.org/web/20201020065045/
21     https://www.quantummetric.com/data-privacy-and-security/.
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28
                                                  1
                       PATEL DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
       sf-4423879
     Case 5:20-cv-02439-JWH-SHK Document 18-1 Filed 02/08/21 Page 3 of 3 Page ID #:105



1             5.    Exhibit C to the Request for Judicial Notice is a true and correct copy
2      of United States Patent No. US 10,146,752 B2. I accessed this patent from
3      https://patentimages.storage.googleapis.com/79/2e/30/e535f67fef3dd9/US1014675
4      2.pdf on February 8, 2021.
5             I declare under penalty of perjury under the laws of the State of California
6      and the United States that the foregoing is true and correct.
7             Executed this 8th day of February, 2021, in Los Angeles, California.
8
9                                                     /s/ Purvi G. Patel
                                                          Purvi G. Patel
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                       PATEL DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
       sf-4423879
